Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2020

                                      No. 04-20-00106-CV

SINKIN & BARRETTO, P.L.L.C. and Stephanie Bandoske as Personal Representative of the
                Estate of Arthur Gregory Augustine, Deceased,
                                  Appellants

                                                v.

                     Martha MCCRACKEN and Cohesion Properties, Ltd.,
                                    Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-00637
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

        In this accelerated appeal, after we granted Appellants’ first motion for extension of time
to file the brief, we set it due on April 29, 2020. Before the due date, Appellants filed an
unopposed second motion for a thirty-day extension of time to file their brief.
       Appellants’ motion is GRANTED. Appellants’ brief is due on May 29, 2020. See TEX.
R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court